Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (Figs. 1A-11) in the reply filed on November 15, 2022 is acknowledged.
Claims 11 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 15, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takeo et al. (US 2012/0134054 A1) in view of Yamada et al. (US 8,687,321 B2).
	As per claim 1, Takeo et al. (US 2012/0134054 A1) discloses a magnetic recording head (spin torque oscillator) (e.g., 100), comprising: a first magnetic pole (e.g., 112); a second magnetic pole (e.g., 113); and a stacked body (e.g., 111) provided between the first magnetic pole (112) and the second magnetic pole (113), the stacked body (111) (e.g., see Fig. 5) including a first magnetic layer (e.g., 3 and/or 9), a second magnetic layer (e.g., 2) (a field generation layer FGL (i.e., oscillation layer) of the spin torque oscillator) provided between the first magnetic layer (3/9) and the second magnetic pole (113), a first non-magnetic layer (e.g., 6 - see, inter alia, paragraph [0038]) provided between the first magnetic layer (3/9) and the second magnetic layer (2), a second non-magnetic layer (e.g., 10 - see, inter alia, paragraph [0039]) provided between the second magnetic layer (2) and the second magnetic pole (113), and a third non-magnetic layer (e.g., 7 and/or 8 - see, inter alia, paragraph [0042]) provided between the first magnetic pole (112) and the first magnetic layer (3), the first magnetic layer (3/9) including a first element including at least one of Fe, Co, or Ni (e.g., see, inter alia, paragraph [0042]), the second magnetic layer (2) including the first element (Fe, Co, or Ni), and a second element including at least one selected from the group consisting of Cr, V, Mn, Ti, and Sc (e.g., see, inter alia, line 5 of paragraph [0034]), the first magnetic layer (3/9) not including the second element (Cr, V, Mn, Ti, and Sc), or a concentration of the second element in the first magnetic layer being lower than a concentration of the second element in the second magnetic layer.
As per claim 4, a first thickness of the first magnetic layer (3/9) along a first direction from the first magnetic pole (112) toward the second magnetic pole (113) being not less than 0.25 times and not more than 4 times a second thickness of the second magnetic layer along the first direction - see, inter alia, lines 3-4, 6-7 of paragraph [0042].  
	As per claim 5, wherein the first thickness is not less than 0.33 times the second thickness - see, inter alia, lines 3-4, 6-7 of paragraph [0042].   
	As per claim 6, wherein the third non-magnetic layer (7/8) contacts the first magnetic pole (112) and the first magnetic layer (3/9).
As per claim 7, although Takeo et al. (US 2012/0134054 A1) does not expressly depict in the embodiment of Fig. 5, wherein the second non-magnetic layer contacts the second magnetic layer and the second magnetic pole (113) (via including layers (1 and 5) in the embodiment of Fig. 5), simply eliminating the elements (1 and 5) (as already suggested by Takeo et al. (US 2012/0134054 A1) in the previous embodiments of Figs. 2, 3, and 4) would still provide the magnetic recording head of Takeo et al. (US 2012/0134054 A1) with the advantages of "reduc[ing] a drive current density for beginning a spin torque oscillation, that is, a critical current density" (see paragraph [0003] of Takeo et al. (US 2012/0134054 A1)) in the manner already suggested/espoused by the previous embodiments, which are sans layers (1, 5), which would thus meet the limitations of claim 7 as currently drafted, while still achieving the desired results of providing for a critical current density of the magnetic recording head which was more reduced than that of the prior art. See paragraph [0044] of Takeo et al. (US 2012/0134054 A1). No new or unobvious result is seen to be obtained by simply removing optional layers of the head when the invention would still advantageously achieve the same advantageous results, when viewed with the previous embodiments as taught by Takeo et al. (US 2012/0134054 A1), as a whole.
As per claim 8, wherein a sum of the first thickness and the second thickness is not less than 15 nm (e.g., see, inter alia, paragraph [0042]).  
As per claim 9, wherein the stacked body (111) further includes a third magnetic layer (e.g., 1), the third magnetic layer (1) is provided between the second magnetic layer (2) and the second non-magnetic layer (10), the third magnetic layer (3) includes a first element including at least one of Fe, Co, or Ni (e.g., see, inter alia, paragraph [0042]), and the third magnetic layer does not include the second element (Cr, V, Mn, Ti, and Sc) (e.g., see, inter alia, lines 5, 8 of paragraph [0035]), or a concentration of the second element in the third magnetic layer is lower than a concentration of the second element in the second magnetic layer. 
As per claim 13, a magnetic recording device (e.g., 310 - Fig. 7), comprising: the magnetic head according to claim 1; and an electric circuit (i.e., the circuit that must supply the e- current to the spin torque oscillator (111)), 31 the electric circuit being configured to supply a current to the stacked body (111), and the current having a direction from the first magnetic layer (3/9) toward the second magnetic layer (2).  
As per claim 14, a magnetic recording device (e.g., 310 - Fig. 7), comprising: the head according to claim 1; and a magnetic recording medium (e.g., 230), information being recorded in the magnetic recording medium (300) by the head (100).
 As per claim 1, however, although Takeo et al. (US 2012/0134054 A1) expressly discloses that the second magnetic layer includes a composition of the second magnetic layer (2) as including the first element (Fe, Co, or Ni), and a second element including at least one selected from the group consisting of Cr, V, Mn, Ti, and Sc (e.g., see, inter alia, line 5 of paragraph [0034]) (corresponding to the second element E in the formulaic composition, infra), Takeo et al. (US 2012/0134054 A1) remains silent to the atomic composition. That is, Takeo et al. (US 2012/0134054 A1) remains silent to wherein the composition of the second magnetic layer includes a broad range as follows:  (Fe100-xCox)100-yEy (10 atomic% ≤ x ≤ 50 atomic%, 10 atomic% ≤ y ≤ 90 atomic%).
	However, such formulaic compositions used as FGL's (i.e., oscillation layer) of the type disclosed by Takeo et al. (US 2012/0134054 A1) (as the second magnetic layer) are known in the art.
As just one example, Yamada et al. (US 8,687,321 B2) discloses an analogous magnetic recording head spin torque oscillator, in the identical field of endeavor as Takeo et al. (US 2012/0134054 A1), wherein a second magnetic layer (which directly corresponds to the second magnetic layer (2) of Takeo et al. (US 2012/0134054 A1), i.e., a field generation layer of the spin torque oscillator), includes a composition wherein the second magnetic layer is formed of at least one of Fe, Co, or Ni, that also includes at least one selected from the group consisting of Cr, V, Mn, Ti, and Sc, wherein the atomic percentages of at least one of Fe, Co, or Ni fall within including the claimed range (e.g., see col. 5, ll. 47-54, and in particular, col. 6, ll. 40-44 of Yamada et al. (US 8,687,321 B2)).
Additionally, as per claim 2, Yamada et al. (US 8,687,321 B2) further discloses wherein the composition ratio x is not less than 25 atomic% and not more than 35 atomic%. See, e.g., col. 9, ll. 59-67; col. 10, ll. 47-61; claim 1 of Yamada et al. (US 8,687,321 B2).
Additionally, as per claim 3, Yamada et al. (US 8,687,321 B2) further discloses wherein the composition ratio y is not less than 10 atomic% and not more than 30 atomic%. See, e.g., col. 9, ll. 59-67; col. 10, ll. 47-61; claim 1 of Yamada et al. (US 8,687,321 B2).
Given the express teachings and motivations, as espoused by Yamada et al. (US 8,687,321 B2), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the particular composition of the second magnetic layer (e.g., 2) (a field generation layer FGL (i.e., oscillation layer) of the spin torque oscillator of Takeo et al. (US 2012/0134054 A1) (who already discloses the composition of the second magnetic layer (2) as including the first element (Fe, Co, or Ni), and a second element including at least one selected from the group consisting of Cr, V, Mn, Ti, and Sc (e.g., see, inter alia, line 5 of paragraph [0034]), as being stoichiometrically formulated as a broad range as follows:  (Fe100-xCox)100-yEy (10 atomic% ≤ x ≤ 50 atomic%, 10 atomic% ≤ y ≤ 90 atomic%), as well as meeting the limitations set forth in claims 2 and 3, as taught by Yamada et al. (US 8,687,321 B2), in order to advantageously provide for a " lowering of current density of the driving current and increasing of intensity of the longitudinal high-frequency magnetic field [which] have a trade-off relation, and realization of the spin torque oscillator realizing these simultaneously is desired." See ll. 53-57 of Yamada et al. (US 8,687,321 B2).
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 13, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (as noted, infra) of U.S. Patent No. 11,393,493 B1 in view of Yamada et al. (US 8,687,321 B2).
Although the claims at issue are not identical, they are not patentably distinct from each other because:
As per claim 1 of the instant application, U.S. Patent No. 11,393,493 B1 claims a magnetic head, comprising: a first magnetic pole a second magnetic pole; and a stacked body provided between the first magnetic pole and the second magnetic pole, the stacked body including a first magnetic layer, a second magnetic layer provided between the first magnetic layer and the second magnetic pole, a first nonmagnetic layer provided between the first magnetic layer and the second magnetic layer, a second nonmagnetic layer provided between the second magnetic layer and the second magnetic pole, and a third nonmagnetic layer provided between the first magnetic pole and the first magnetic layer, the first magnetic layer including a first element including at least one of Fe, Co, or Ni, the second magnetic layer including Fe, Co and a second element E including at least one selected from the group consisting of Cr, V, Mn, Ti and Sc, and the first magnetic layer not including the second element, or a concentration of the second element in the first magnetic layer being less than a concentration of the second element in the second magnetic layer. See claim 1 of U.S. Patent No. 11,393,493 B1.
As per claim 1, however, although U.S. Patent No. 11,393,493 B1 expressly claims that the second magnetic layer includes a composition of the second magnetic layer (2) as including the first element (Fe, Co, or Ni), and a second element including at least one selected from the group consisting of Cr, V, Mn, Ti, and Sc (e.g., see, inter alia, line 5 of paragraph [0034]) (corresponding to the second element E in the formulaic composition, infra), U.S. Patent No. 11,393,493 B1 claims remain silent to the atomic composition. That is, the claims of U.S. Patent No. 11,393,493 B1 remain silent to wherein the composition of the second magnetic layer includes a broad range as follows:  (Fe100-xCox)100-yEy (10 atomic% ≤ x ≤ 50 atomic%, 10 atomic% ≤ y ≤ 90 atomic%).
	However, such formulaic compositions used as FGL's (i.e., oscillation layer) of the type claimed by U.S. Patent No. 11,393,493 B1 (as the second magnetic layer) are known in the art.
As just one example, Yamada et al. (US 8,687,321 B2) discloses an analogous magnetic recording head spin torque oscillator, in the identical field of endeavor as U.S. Patent No. 11,393,493 B1, wherein a second magnetic layer (which directly corresponds to the second magnetic layer of U.S. Patent No. 11,393,493 B1, i.e., a field generation layer of the spin torque oscillator), includes a composition wherein the second magnetic layer is formed of at least one of Fe, Co, or Ni, that also includes at least one selected from the group consisting of Cr, V, Mn, Ti, and Sc, wherein the atomic percentages of at least one of Fe, Co, or Ni fall within including the claimed range (e.g., see col. 5, ll. 47-54, and in particular, col. 6, ll. 40-44 of Yamada et al. (US 8,687,321 B2)).
Additionally, as per claim 2, Yamada et al. (US 8,687,321 B2) further discloses wherein the composition ratio x is not less than 25 atomic% and not more than 35 atomic%. See, e.g., col. 9, ll. 59-67; col. 10, ll. 47-61; claim 1 of Yamada et al. (US 8,687,321 B2).
Additionally, as per claim 3, Yamada et al. (US 8,687,321 B2) further discloses wherein the composition ratio y is not less than 10 atomic% and not more than 30 atomic%. See, e.g., col. 9, ll. 59-67; col. 10, ll. 47-61; claim 1 of Yamada et al. (US 8,687,321 B2).
Additionally, as per claim 14, Yamada et al. (US 8,687,321 B2) further discloses a magnetic recording device (e.g., 150 - Fig. 12), comprising: a magnetic recording medium (e.g., 180), information being recorded in the magnetic recording medium (180) by the head.
Given the express teachings and motivations, as espoused by Yamada et al. (US 8,687,321 B2), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the particular composition of the second magnetic layer (e.g., 2) (a field generation layer FGL (i.e., oscillation layer) of the claimed spin torque oscillator of U.S. Patent No. 11,393,493 B1 (who already claims the composition of the second magnetic layer (2) as including the first element (Fe, Co, or Ni), and a second element including at least one selected from the group consisting of Cr, V, Mn, Ti, and Sc (e.g., see, inter alia, line 5 of paragraph [0034]), as being stoichiometrically formulated as a broad range as follows:  (Fe100-xCox)100-yEy (10 atomic% ≤ x ≤ 50 atomic%, 10 atomic% ≤ y ≤ 90 atomic%), as well as meeting the limitations set forth in claims 2 and 3, as taught by Yamada et al. (US 8,687,321 B2), in order to advantageously provide for a " lowering of current density of the driving current and increasing of intensity of the longitudinal high-frequency magnetic field [which] have a trade-off relation, and realization of the spin torque oscillator realizing these simultaneously is desired." See ll. 53-57 of Yamada et al. (US 8,687,321 B2).
As per claim 4 of the instant application, see claim 1 of U.S. Patent No. 11,393,493 B1.
As per claim 5 of the instant application, see claim 2 of U.S. Patent No. 11,393,493 B1.
As per claim 6 of the instant application, see claim 3 of U.S. Patent No. 11,393,493 B1.
As per claim 7 of the instant application, see claim 5 of U.S. Patent No. 11,393,493 B1.
As per claim 8 of the instant application, see claim 9 of U.S. Patent No. 11,393,493 B1.
As per claim 9 of the instant application, see claim 12 of U.S. Patent No. 11,393,493 B1.
As per claim 10 of the instant application, see claim 19 of U.S. Patent No. 11,393,493 B1.
As per claim 13 of the instant application, see claim 1 of U.S. Patent No. 11,393,493 B1.

Citation of Prior or Relevant Art on enclosed PTO-892
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited art made of record (see the enclosed PTO-892), not applied to the rejection of the claims, supra, each disclose aspects of the claimed invention, including wherein magnetic recording heads, which include STOs (spin torque oscillators that are "stacked bodies") include magnetic layers (e.g., SILs and/or FGLs) with added second elements (Cr, V, Mn, Ti, and Sc) and wherein the first magnetic layers of the spin torque oscillators fall with the claimed thickness ratio range. See the references cited on enclosed PTO-892.
The best prior art has been applied to the claimed invention (see the rejection of the claims on the applied prior art, supra). However, if Applicant chooses to amend the claims in a manner to obviate the applied prior art, as noted in the rejection, supra, the Applicant is advised to not only carefully review the applied prior art for all it teaches and/or suggests, but also the cited prior art of record in order to obviate any potential rejections based on potential amendment(s); by doing so, compact prosecution on the merits can be enhanced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577. The examiner can normally be reached Monday-Thursday, 8:00AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KLIMOWICZ/Primary Examiner, Art Unit 2688